In proceedings by three former employees, residents of Pennsylvania, to stay their former corporate employer from going forward with actions against them in the Court of Common Pleas in the State of Pennsylvania, based on the employees’ breach of written employment contracts which contain provisions for arbitration, the corporation appeals from so much of three orders of the Supreme Court, Queens County, entered May 10, 1960, as restrains it from prosecuting said actions or any other actions upon such contract, until arbitration has been had between the parties of the claims which are the subject matter of the Pennsylvania actions. ■ It is not disputed that the controversies involved in the Pennsylvania actions are covered by the arbitration provisions of the written contracts between the parties. The Special Term held that petitioners are entitled *773to a stay under section 1451 of the Civil Practice Act. Orders, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Christ and Brennan, JJ., concur.